 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegionalOffice, 614 ISTACenter, 150West Market Street, Indianapolis, Indiana, Telephone No.Melrose3-8921.Local157, UnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIOandMidwest Homes,Inc.Case No. 25-CC-133.October 1, 1965DECISION AND ORDEROn July 22, 1965, Trial Examiner Sidney Sherman issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Re-spondent filed exceptions to the Trial Examiner's Decision.Pursuant to Section 3 (b) of the National Labor Relations Act,as amended, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat Respondent, Local 157, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONThe charge herein was served on Respondent on March 10, 1965,1 the complaintissued on April 9, and the case was heard on June 2 before Trial Examiner SidneySherman.The issues litigated related to alleged violations of Section 8(b)(4)(i)and (ii)(B).After the hearing briefs were filed by the General Counsel andRespondent.i All events herein occurred in 1965, unlessotherwisestated.155 NLRB No. 5. LOCAL 157, UNITED ASSN. OF JOURNEYMEN, ETC.17Upon the entire record, and my observation of the witnesses, I adopt the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE EMPLOYERS INVOLVEDMidwest Homes, Inc., hereinafter called Midwest, is an Indiana corporation, en-gaged in the manufacture and sale of factory built homes and commercial struc-tures.During 1964, Midwest manufactured and shipped to out-of-State points fromitsplant in Carlisle, Indiana, products valued in excess of $50,000, and products ina like amount were delivered to the Carlisle plant from out-of-State points.Modern Housing Facilities, Inc., hereinafter called Modern, is an Indiana corpora-tion,with its principal office at Carlisle, Indiana. It is engaged in building, selling,and leasing commercial and residential property in Indiana and other States. SinceAugust 1964, when it commenced operations, Modern has had gross income of morethan $750,000, of which more than $100,000 was derived from operations in Statesother than Indiana.It is found that Midwest and Modern are engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that they are engaged in an industryaffecting commerce within Sections 8(b)(4) and 501(1) of the Act.Respondent admits, and it is found, that Roach and Roach, a partnership, herein-after called Roach, was engaged by Modern to perform services as a plumbingcontractor in connection with the construction of a nursing home by Modem atSullivan, Indiana.While denying that Roach is engaged in commerce, Respondentadmits that Roach is "an employer in the construction industry." It is found thatRoach is a person engaged in an industry affecting commerce within the meaningof Sections 8(b)(4) and 501 (1) of the Act.'It is undisputed that Usrey and Sims (hereinafter called Usrey), Alsman andSmith (hereinafter called Alsman), and Raymond Prose (hereinafter called Prose)were subcontractors engaged by Modern in connection with the construction of theforegoing nursing home. It is accordingly found that they, too, are persons engagedin an industry affecting commerce.It is further found that it will effectuate the policies of the Act to assert juris-diction herein.H. THE LABOR ORGANIZATION INVOLVEDLocal 157, United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, AFL-CIO, hereinaftercalled Respondent, is a labor organization within the meaning of the Act.III.THE UNFAIRLABOR PRACTICESThe complaint alleges that Respondent violated Section 8(b)(4)(i) and (ii) (B)of the Act by threatening to picket the site of a construction job, by picketing suchsite, and by inducing employees of neutrals to refuse to perform services for theiremployers.The answer admits that since on or about March 8, 1965, Respondenthas picketed the aforesaid jobsite, but contends that such picketing was directedsolely against Roach, the plumbing subcontractor on the job, because of a disputebetween Respondent and Roach over an alleged violation of his agreement withRespondent.The answer further denies that Respondent violated the Act.A. Sequence of eventsFor the past 10 years Midwest has been engaged at its plant in Carlisle, Indiana,in prefabricating houses and commercial structures. It has over 120 employees andin February 1964 executed a contract for a term of 3 years with a local of the UnitedBrotherhood of Carpenters and Joiners of America.This contract covers all Mid-west's production and maintenance employees, including those engaged at its plantin installing plumbing in the prefabricated structural units produced by Midwest.Such plumbing installations have to be connected at the jobsite to sewer and water-lines.This "hookup" work, and other plumbing work that can be done only at thejobsite, is not done by Midwest but by a plumbing subcontractor retained by thegeneral contractor or builder.Early in 1965 Midwest entered into a contract withModern to supply prefabricated units for a nursing home to be erected by Modem2 SheetMetalWorkers InternationalAssociation,Local Union No. 299, AFL-CIO,atal. (S. M. Signer and Sons),131 NLRB 1196. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Sullivan, Indiana.Modern engaged various subcontractors to perform work atthat site, including Roach, who was to make the plumbing connections.Roach wasat the time bound by an agreement with Respondent, which contained the following:ARTICLE XVFabricationThe fabrication of all pipe stanchions, knee braces, hangers, and/or pipe sup-ports of any description shall be fabricated on the job site or in the jurisdictionof the Local Union. Journeymen and Apprentice Pipe Fitters or Plumbersshall fabricate in the jurisdiction of the Local Union, all pipe to be erectedunder the terms of this Agreement.Roach, together with some other subcontractors, performed work at the jobsiteduring the first days of March.On Friday, March 5, Gayso, Respondent's jobsteward and an employee of Roach, told Modern's superintendent at the jobsite,Davidson, that Respondent would post a picket line at the site.On the same day,Gayso told representatives of two of the subcontractors on the job, Alsman andUsrey, as wellas atleast one of their employees, that a picket line would be estab-lished the next day.Picketing actually began on Monday, March 8, when Gaysopatrolled along the front of the jobsite with a sign bearing the legend "Unfair toLocal 157, Plumbers and Steamfitters." Such picketing continued until April 21,when the sign was changed by inserting the words "Roach Plumbing andHeating"abovethe existing language.Picketing continued thereafter until April 28, when itwas enjoined.During the period of such picketing Roach performed no work atthe site.The operations of other subcontractors 3 were unaffected by the picketingexceptfor a stoppage by their employees on the first day of the picketing.B.Discussion 41.Inducement of employeesThe general Counsel contends that Respondent violated Section 8(b)(4)(i) and(ii)(B) of the Act by the following conduct:(a)Gayso's warning on March 5 to employees of two subcontractors (Usreyand Alsman) that Respondent would establish a picket line the next day.(b) Picketing the jobsite on and after March 8.As to (a), above, Gayso admitted that he issued such a warning to certain un-identified employees of subcontractors, and the record establishes that one of thesewas Bennett, an employee of Alsman.A representative of Alsman testified crediblythat the warning included an admonition of the subcontractors and Bennett to re-move their tools from the job.As to (b), there is no dispute that such picketingcontinued until April 21 with the "Unfair" sign described above and that it was notuntil that date that the sign was altered by the insertion of Roach's name.Respondent defends on the ground that the picketing was aimed at Roach as theprimary employer, and not, as the General Counsel contends, at Midwest. Even if,contrary to the conclusion reached below, it were found that Roach was the pri-mary employer here, that circumstance would not excuse Respondent's warning onMarch 5 to Bennett, an employee of a concededly neutral employer (Alsman), thata picket line would be established the next day and to remove his tools.As suchwarning was manifestly intended to deter Bennett from reporting for work, Respond-ent thereby violated Section 8(b) (4) (i) and (ii) (B) of the Act.Moreover, as tothe picketing, itself, even if Roach were deemed to be the primary employer, the3 These included Prose,the electricalsubcontractor,as wellas Alsman and Usrey.4InLocal157,UnitedAssociationof Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, AFL-CIO (Midwest Homes,Inc.),153 NLRB1184, a proceedingunder Section10(k) of the Act involvingthe sameparties andmany of thesame incidents as are hereinvolved, the Board madefindings astoRespondent's object in picketing the nursing home.In view of thedifference in thenature ofthe two proceedings, I have not treated theforegoingfindingsasres yudicatahere, but, as the ensuing discussion demonstrates,have based my findings on an inde-pendent review of the record before meSeeInternational TypographicalUnion, AFL-CIO and membersof itsExecutive Council;etat. (Worcester Telegram Publishing Com-pany, Inc.),125 NLRB 759. LOCAL 157, UNITED -ASSN. OF JOURNEYMEN, ETC.19displaying of a picket sign at the common situs for a period of about 6 weeks, whichfailed to disclose that Respondent's dispute was with Roach, suffices, to establishthe illegality of the picketing during that period.5In any event, the record shows, and it is found that the foregoing oral inducementand the picketing from March 8 to April 28,6 stemmed solely from Respondent's dis-pute with Midwest over the representation of Midwest's plumbing employees, andthatMidwest was therefore the primary employer here and Roach merely a second-ary or neutral employer.This finding is based on the following considerations:(1)McKinley, president of Midwest, testified that during the period of 5 years be-foreMarch 5, 1965, Osborn, Respondent's business manager, had on at least threeoccasions demanded that Respondent be recognized as the representative of Midwest'splumbing employees; that on March 5, Mansard, Respondent's business agent,threatened a strike at the instant jobsite unless Respondent was recognized as therepresentative ofMidwest's plumbing employees, and that a few days after theinstant picketing began Osborn told McKinley that no plumbers would be permittedto work at the nursing-home site because Respondent did not represent Midwest'splumbers.Mansard acknowledged that he had a discussion with McKinley onMarch 5, and, when asked what was discussed at that meeting, proceeded to narratea conversation with McKinley about certain work that Roach was doing at Midwest'splant.?However, he was not asked about, and so did not expressly deny, the strikethreat ascribed to him by McKinley.Osborn denied that he had ever demandedrepresentation of Midwest's plumbers.He admitted discussing the instant picketingwith McKinley on March 8, but insisted that he attributed the picketing to the factthatRoach's agreement with Respondent required "job site fabrication."On thebasis of demeanor, as well as the absence of any direct contradiction of his testi-mony about the Mansard incident, I credit McKinley and find that there was a long-standing dispute between him and Respondent over representation of Midwest'splumbers, that on March 5, Mansard threatened a strike at the nursing-home siteunlessRespondent's demand for recognition was granted, and that on March 8,Osborn acknowledged, in effect, that the strike was called because of the rejectionof such demand.(2)Mansard admitted at the hearing that Respondent's objectives in picketing thejobsitewould have been satisfied if Midwest had repudiated its contract with Car-penterspro Cantoand dealt with Respondent as the representative of Midwest'splumbing employees.(3)Roach testified that on March 8 Osborn told him that the picketing wouldcontinue "until they got straightened up with" Midwest, and that at a meeting withMansard,8 he refused to discontinue the picketing, asserting that "they had beentrying to get in down at the plant for so many years."While Mansard and Osborninsisted that on the foregoing occasions they ascribed the picketing solely to Roach'salleged breach of his undertaking with Respondent regarding on-site fabrication,I credit Roach, as I was more favorably impressed by his demeanor.(4) Finally, I credit the uncontradicted testimony of Sheffler, Modern's chief en-gineer, that on March 8, Gayso, when pressed for the reason for his picketing,assured Sheffier, "There's no violation on the job. I told Roach that," and subse-s Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92NLRB547;Brotherhood of Painters, Decorators & Paperhangers of America, Local Union No.1730(Painting and Decorating Contractors of America,etc.),109 NLRB 1163;LocalUnionNo. 55,and Carpenters'District Council of Denver and Vicinity,etc (Professional andBusiness Men's Life Insurance Company),108 NLRB 363,enfd 218 F.2d 226(CA. 10) ;Local 55, International Brotherhood of ElectricalWorkers, AFL-CIO (A. C. Electric),148 NLRB 1560.6 The oral inducement of a neutral employee(Bennett)on March 5 might, in Itself,be deemed to establishthat the picketing after April20 was unlawful, even if it be as-sumed that such picketing otherwise complied with the standards for common situspicketing prescribed in MooreDryDockCompany,supra.SeeLocal895,InternationalBrotherhood of Teamsters,etc. (Eastern New York Construction Employers,Inc.),153NLRB 993.Moreover,under theMobleycase,supra,the change in the legend on thepicket sign would be ineffective to validate the picketing after April 20.However, forreasons appearing below in thetext,there is no need to rely on these considerations7Mansard claimed that he was attempting to verify a report that Roach had beenhired by Midwest to install plumbing in prefabricated units at Midwest's plant.8Mansard's testimony establishes that this meeting occurred on March 10.212-809-66-vol. 155-3 20DECISIONSOF NATIONALLABOR RELATIONS BOARDquently stated to Sheffler, "You're unfair." I credit, also, the testimony of Davidson,Modern's superintendent at the nursing home job, that on March 6 Gayso, whenasked why he planned to establish a picket line, stated only that Modern was unfairtoRespondent; and that on March 8, the witness heard Gayso say, in reply toMcKinley's inquiry about the reason for the picketing, "You're unfair." 9In view of the foregoing findings, it is clear that Respondent was impelled topicket at the nursing-home site, not because of any alleged contract violation byRoach, but solely by Midwest's steadfast refusal to recognize Respondent as therepresentative ofMidwest's plumbers, and the fact that Midwest's products were tobe used at the nursing home project. In view of this finding, it may seem redundantto dwell on Respondent's contention that Roach was guilty of a breach of article XVof his contract with Respondent, quoted above. Such alleged breach could not availRespondent unless it was the motivating cause of the picketing, and it has alreadybeen found that this was not the case.10Moreover, it would be necessary toRespondent's defense to establish, in addition, that article XV was applicable hereand was not a hot cargo clause, such as is proscribed by Section 8(e) of the Act.In view of Respondent's apparently sincere conviction that article XV affords anabsolute defense to the instant charges, it may not be amiss to comment on thatprovision, even though I do not deem it essential to the disposition of this case.At the threshold, there is a serious question whether article XV is applicable atall to a situation where, as here, the work in dispute (the prefabricated plumbing)was never subject to assignment by the signatory employer (Roach) to his em-ployees.Article III of the Respondent's contract with Roach specifies:All wages andworking conditionshereunder shall be effective on all plumbingand pipefitting work performed by the Employer within the jurisdiction of theLocal Union where plumbing and pipefitting work isbeing performedor'a to beperformed by the Employer. [Emphasis supplied.]Obviously, the assembling and installation of the pipe in Midwest's prefabricatedunits was not work that was being performed or that was to be performed by Roach.And, the language of article XV, even if considered alone, lends itself more readilyto a construction that it was intended to apply to work actually allotted to thesignatory employer, than to a construction that would reach work allotted to otheremployers.Indeed, the reading of article XV which most readily suggests itself isthat it merely required that any fabrication work for which he had contracted beperformed by Roach either on the jobsite or in a shop within the territorial juris-diction of Respondent, and that all such fabrication work be done by journeymenand apprentice pipefitters or plumbers.However, it was Osborn's contention at the hearing that, as applied to the factsof this case, article XV required Roach to fabricate all pipe installed in the nursingeGayso denied only the last incident,insisting that on March 8, he told McKinleythat hewas picketing because of Roach's contract violation.As the other,similar in-cidents are undemed,I credit Davidson as to the March 8 incident.10On this point, it may be noted that, even if there had been no independent evidencehere of such motivation,in the form of the various statements by Respondent's agentscited above,itwould have been proper to infer such motivation, in any event,from thefact that Roach was powerless to satisfy the avowed objectives of Respondent's picketing,as explained at the hearing by Osborn ; namely,to have all the plumbing work performedat the jobsite.Only Modern,the general contractor,could have satisfied that objective-by canceling its contract with Midwest and assigning to Roach all the work of fabricatingand installing plumbing.(Even if,as indicated by Mansard at the hearing, Respondentwould have refrained from picketing if Midwest had recognised Respondent with respecttoMidwest's plumbers,that solution lay in the hands of Midwest,and not of Roach.)It would have been proper to infer, therefore,that Respondent's true reason for picket-ing was not to force Roach to do something that was beyond his power but rather toforceModern to turn over all plumbing work to Roach(or to force Midwest to dealwith Respondent).SeeOhio Valley Carpenters District Council, United Brotherhood ofCarpenters and Joiners of America,AFL-CIO, etal. (HankinsdHankins ConstructionCompany),144 NLRB 91,93, enfd. 339F 2d 142 (C.A.6) ; Local5,United Associationof Journeymen and Apprentices of the Plumbing and Pspeftting Industry of the UnitedStates and Canada, AFL-CIO (ArthurVenneri Company),137 NLRB 828, enfd. 321 F.2d 366(CAD C ) ;Metropolitan District Council of Philadelphia and Vicinity of theUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO, etc. (Charles B.Makin),149 NLRB 646,Local 217, United Association of Journeymen and Apprenticesof the Plumbing and Pipeftting Industry of the U.S. and Canada,AFL-CIO, etal. (TheCarvel Co), 152 NLRB 1672. LOCAL 157, UNITED ASSN. OF JOURNEYMEN, ETC.21home, which necessarily precluded him from carrying out his subcontract withModern to hook up the pipe fabricated by Midwest. Even if this were so, it is notclear how it would help Respondent; for, under Osborn's contention, article XVwould be a hot cargo clause, as it would have required Roach not to handleMidwest's products.Enforcement of such a clause by economic action is proscribedby Section 8(b)(4)(i) and (ii)(B), unless it falls within the Board's definition ofa "work-preservation" clause.So far the Board has recognized as a valid workpreservation clause only one which unconditionally bars an employer from divert-ing to others (e.g., by a subcontract) work which would otherwise have been assignedby him to his own employees." However, here Respondent clearly was not seekingto invoke article XV to prevent a diversion by Roach of work which would other-wise have been assigned by him to his own employees, since the disputed work wasnever subject to assignment by Roach.12Moreover, even if one accepts the con-struction placed on article XV by Respondent, one is at a loss to find therein anyunconditionalrequirement that all pipe erected at a particular project be fabricatedby Roach.Thus, Osborn testified initially that Roach had breached his agreement,because it required that "all pipe to be installed will be fabricated in the jurisdictionof the Local Union by members of the Local Union or by employees representedby the Local Union."Later, Osborn related that he told McKinley on March 8that Roach's agreement with Respondent required "job-site fabrication, required theprevailing rates to be paid for pipe that's fabricated and installed within the juris-diction."And, still later, when asked what was meant by the phrase "in the jurisdic-tion of the Local Union" in article XV, Osborn explained that this denoted the"trade," as well as the geographical, jurisdiction of Respondent, adding that "tradejurisdiction"meant "within the jurisdiction of the agreement, with the prevailingrate being paid for that work."While it is clear from Osborn's testimony that he would have considered Roachto be in compliance with the contract if he had fabricated on the jobsite all the pipeerected there, it may also be gleaned from his testimony, as quoted above, that heviewed Roach's contract as permitting him to connect at the jobsite plumbing whichhad been fabricated elsewhere, provided only that such fabrication was done by em-ployees affiliated with, or represented by, Respondent or by employees who werepaid the wages prevailing under Respondent's collective-bargaining contracts.In view of this, and as Mansard conceded, in effect, as already noted, that Re-spondent's objectives in the instant dispute would have been achieved if Midwesthad entered into a contract with Respondent for its plumbers, I find that, even underthe construction propounded by Respondent, article XV did not qualify as a workpreservation clause, such as Respondent would be free to enforce by economic action.For, apart from any other considerations, the article, so construed, did not reservethe disputed fabrication work exclusively to the employees of the contracting em-ployer (Roach), but permitted it to be done under stipulated conditions by employeesof other employers.13Accordingly, even if one were to disregard all the evidence of Respondent's picket-ing objective, as reflected in the statements of its agents, related above, and give fullcredit to Respondent's contention that it was merely seeking to enforce article XVof its contract with Roach, and that such clause was applicable here, it would benecessary to conclude that such article was a hot cargo clause, unlawful under Sec-tion 8(e), and that Respondent's attempt to enforce such clause violated Section8(b)(4)(i) and (ii)(B) of the Act.'1SeeMilk Drivers'Union, Local 753, Teamsters(Pure Milk Association),141 NLRB1237, 1240, 1242,Raymond O.Lewis,at al, as agentsfor the InternationalUnion, UnitedMine Workersof America,etc, et al.(Arthur J. Galligan),144 NLRB 228, 237;TheCarvel Co.,supra;Meat and HighwayDrivers,Dockmen, Helpers and MiscellaneousTruck Terminal Employees,Local UnionNo. 710, Teamsters (Wilson A Co., Inc.,et al.),143 NLRB 1221,enfd. as modified 335 F.2d 709(C.A.D.C.) ;Ohio Valley CarpentersDistrict Council, supra.'a See the OhioValley Carpenterscase,supra,where the Board held that a work pro-tection clause afforded no defense to the picketing of a construction job by carpenters be-cause of the fact thatwork coveredby such clause was not assigned by the generalcontractor to the carpentry subcontractor but to an off-site fabricator.'$ The construction industry proviso in Section8(e) of the Actdoes not save the in-stant clause,insofar as it limits the use of prefabricated plumbing.Ohio Valley Car-penters District Council, Carpenters (Cardinal Industries, Inc.),130 NLRB 977, 988-989.In any event,a clause withinsuch proviso would not be enforceableby economic action.Ibid. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Coercion of employersThe complaint alleges that on March 5 Respondent violated Section 8(b)(4)(ii)(B)of the Act by the following:(a)Mansard's statement to Roach that Respondent would picket the nursinghome job.(b)Gayso's similarstatementto two subcontractors (Usrey and Alsman).As to (a), Mansard admitted that on March 5 he warned Roach that the nursinghome job would be picketed, but insisted that he cited Roach's alleged breach ofcontract as the reason for the picketing.Roach, on the other hand, could not recallthatMansard on that occasion gave any reason for the picketing other than a refer-ence to "unfair." In any event, I have credited Roach's testimony that on March 10,Mansard confirmed Osborn's warning to Roach of March 8 that the picketing wouldcontinue until Respondent's representation dispute with Midwest was settled.Onthe basis of the foregoing, I find that Respondent threatened to picket, and to con-tinue to picket Roach, with an object of forcing him to cease doing business withModem, and to cease handling Midwest's products, and that Respondent therebyviolated Section 8(b)(4)(ii)(B) of the Act.As to (b), above, Gayso admitted that on March 5 he warned a representative ofAlsman that a picket line would be posted, and I credit the uncontradicted testi-mony of such representative that a representative of Usrey was also present on thatoccasion.While Gayso testified that he explained to those present that the picketswould be posted because of Roach's alleged breach of article XV, Alsman assertedthat the only reason given by Gayso was that "they was unfair" and that some"rules" had been violated.However, it is unnecessary to resolve this conflict, for,even if one credits Gayso on this point,it is clear that the object of his threat topicket the nursing home job was to force the two subcontractors to discontinuetheir operations on that job,and, thereby,to cease doing business with Modem,the general contractor.Accordingly, by such threat Respondent violated Section8(b)(4)(ii)(B).IV. THE EFFECT OF THE UNFAIRLABORPRACTICES UPON COMMERCEThe activities of Respondent set forth above, occurring in connection with theoperations of Midwest and Modern as set forth in section U, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andThe free flow of commerce.V. THE REMEDYHaving found thatRespondent engaged in certain unfair labor practices,itwillbe recommendedthat theRespondentbe orderedto cease and desist therefrom andto take certain affirmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Midwest Homes, Inc., and Modern Housing Facilities,Inc., are engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Alsman and Smith, Usrey and Sims, Roach and Roach, Raymond Prose,Modern Housing Facilities,Inc., and Midwest Homes, Inc., are persons engaged inan industry affecting commerce within the meaning of Sections 8 (b) (4) and 501(1)of the Act.3.Respondent induced and encouraged employees of Alsman and Smith, Usreyand Sims, Roach and Roach,and Prose to engage in a strike or refusal to performservices for their employers,with an object of forcing or requiring(1) such em-ployers to cease doing business with Modern,(2)Modem to cease doing businesswith Midwest,and (3)Roach and Roach to cease handling the products of Midwest.4.By such inducement of employees,Respondent coerced Prose,Roach and Roach,Alsman and Smith,and Usrey and Sims, with an object of forcing them to ceasedoing business with Modern, Modem to cease doing business with Midwest, andRoach and Roach to cease handling Midwest's products.5.By the conduct described in paragraphs 2 and 3, above,Respondent has vio-lated Section8(b)(4)(i)and (ii)(B) of the Act.6.By warning Roach and Roach,Alsman and Smith,and Usrey and Sims of itsplan to picket the nursing home job, Respondent coerced them with an object offorcing them to cease doing business with Modem and of forcing Roach and Roachto cease handling Midwest's products.By such conduct Respondent violated Sec-tion 8(b)(4)(ii)(B) of the Act. LOCAL 157, UNITED ASSN, OF JOURNEYMEN, ETC.23,RECOMMENDED ORDERUpon the entire record in the case and the foregoing findings of fact and con-clusions of law, and pursuant to Section 10(c) of the National Labor Relations Act,as amended,it is recommended that Respondent,Local 157, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Inducing any individual employed by Roach and Roach, Raymond Prose,Alsman and Smith, Usrey and Sims, or by any other persons engaged in commerceor in an industry affecting commerce,to strike or refuse in the course of his em-ployment to perform services for his employer,with an object of forcing or re-quiring(1) the foregoing employers or such other persons to cease doing businesswithModern Housing Facilities,Inc, (2)Modern Housing Facilities,Inc., to ceasedoing business with Midwest Homes, Inc., or(3)Roach and Roach to cease han-dling the products of Midwest Homes, Inc.(b)Coercing or restraining Roach and Roach, Prose, Usrey and Sims, andAlsman and Smith, or any other persons engaged in commerce or in an industryaffecting commerce,with an object of forcing or requiring(1) the foregoing em-ployers or such other persons to cease doing business with Modem Housing Facilities,Inc., (2)Modern Housing Facilities,Inc., to cease doing business with MidwestHomes, Inc., or(3) Roach and Roach to cease handling the products of MidwestHomes, Inc.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act-(a) Post in the Respondent's business offices and meeting halls,copies of theattached notice marked"Appendix." 14Copies of said notice, to be furnished bythe Regional Director for Region 25, shall, after being duly signed by official repre-sentatives of the Respondent,be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered,defaced, or covered by any other material.(b)Mail to the Regional Director for Region 25 signed copies of the afore-mentioned notice for posting, Roach and Roach, Usrey and Sims, Prose, and Alsmanand Smith being willing,in places where notices to their employees are customarilyposted.Copies of said notice,to be furnished by the Regional Director for Re-gion 25, shall, after being signed bytheRespondent,as indicated,be forthwithreturned to the Regional Director for disposition by him.(c)Notify the Regional Director for Region 25, in writing,within 20 days fromthe date of receipt of this Decision,what steps the Respondent has taken to complyherewith.1514 If this Recommended Order is adopted by the Board,the words"a Decision andOrder"shall be substituted for the words"the Recommended Order of a Trial Examiner"in the notice.In the further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the United States Court ofAppeals, Enforcing an Order"shall be substituted for the words "a Decision and Order "is If this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notify said Regional Director,in writing,within 10 days from the date of thisOrder,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS,AND TO ALL EMPLOYEES OF ROACH AND ROACH,USREY AND SIMS, RAYMOND PROSE, AND ALSMAN AND SMITHPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOT engage in,or induce or encourage any individual employedby Roach and Roach, Usrey and Sims, Raymond Prose, or Alsman and S_nith,or by any other person to engage in, a strike or a refusal to perform services,or otherwise coerce or restrain the above-named Employers or any other per-son, with an object of forcing or requiring(1) said Employers or any other 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDperson to cease doing business with Modern Housing Facilities, Inc., (2) ModernHousing Facilities, Inc., to cease doing business with Midwest Homes, Inc, or(3) Roach and Roach to cease handling the products of Midwest Homes, Inc.LOCAL 157, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPEFITTING IN-DUSTRY OF THE UNITED STATES AND CANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 ISTACenter, 150West Market Street, Indianapolis, Indiana, Telephone No.Melrose3-8921, if they have any question concerning this notice or compliance with itsprovisions.The Archer Laundry CompanyandAFL-CIO Laundry & DryCleaning InternationalUnion.CaseNo. 5-CA-3040.Octo-ber 4, 1965DECISION AND ORDEROn July 15, 1965, Trial Examiner David London issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent filed exceptions to the Decision anda supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the De-cision, the exceptions, the brief, and the entire record in this case,and hereby adopts the Trial Examiner's findings,' conclusions, andrecommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and orders'Respondent's request for oral argument Is hereby denied as the record and briefadequately present the issues and positions of the parties2 The Board's Decision and Certification of Representatives Issued January 8, 1965(150 NLRB 1427) ; the Trial Examiner inadvertently fixes the date as January 28, 1965,In his Decision.155 NLRB No. 11.